Title: From Thomas Jefferson to David Humphreys, 5 January 178[6]
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Paris Jan. 5. 1785 [i.e. 1786].

Your letter on the subject of the medals came duly to hand, but the workman has not applied to me since as I expected, and, if I ever had his address, I have mislaid it, so that I cannot send to him. However I am not afraid that any thing is going wrong, as I had desired him to leave the part in question for the last.
I inclose you two letters which have lately come to hand for you. Our town affords little new and interesting. Your pretty Mademoiselle Lucille, now Madame Deville, is expected to die. However the handsome Chanoinesse will suffice to comfort you. I forget whether Mademlle. Renaud had acquired her great celebrity before you left us. She is now all in all. The success of Penelope has been but moderate. Yet the Connoisseurs are much pleased with it. The Cardinal de Rohan’s case is still undecided. But it is thought he will lose all his livings. Mr. Barclay and Colo. Franks will set out about the middle of next week. I am absolutely exhausted with this run of news. I will therefore proceed to avail myself of your kind offer of executing commissions for me in London, and will pray you to procure for me the following articles. A pair of thick waxed leather shoes.
A pair of thin dress shoes of waxed leather also.
A pair of slippers of waxed leather, rather thick, for walking in the garden, inclosed is the measure for these.
½ doz. tooth brushes, the hair neither too strong nor too weak, without spunges.
½ doz. do. with the strongest hair, such as hog’s bristle, without spunges also.
A silver tooth pick case, the smallest possible, such as you may  have seen me use, if you should happen to have noticed mine. They cost about a dollar.
The remaining numbers of Bell’s Shakespeare, petit format. I have the eleven first numbers.
A pair of brass dividers, 6. Inches long, with a leg to slide out.
A draw pen, and pencil leg, both made to slide into the leg of the dividers occasionally; but when not in use there should be a bit of brass with a socket at each end into which they may be slid, so that the peice containing the double sockets and the draw pen and pencil leg form but one stick when run into one another. they have these in the mathematical shops in London.
A pair of brass dividers with a moveable center, for reducing draughts. these have points at both ends, so as to resemble a cross when open. I think they have been not long invented, and are under a patent. they must be six inches long from point to point.
Foulis’s little Anacreon. Greek. this is but about 3. inches long and 2. inches wide, unbound if to be had.
I forget at what time you proposed returning, but we reckon it fast and have counted you out. We begin to be jealous lest you should prefer beef-stake to bouillé. I am sure however you must be in want of a little of our sunshine. I would have sent you a few bottles if Mr. Bingham could have found room for them. As he cannot I am in hopes you will be tempted to come for it. Be so good as to present me in the most friendly terms to Colo. Smith, and to be assured of the esteem & respect with which I am Dr. Sir Your friend & servt.,

Th: Jefferson

